ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                               )
The Boeing Company                             )     ASBCA Nos. 60186, 60187
                                               )
Under Contract No. FA8106-04-C-0006 et al. )

APPEARANCES FOR THE APPELLANT:                        Andrew E. Shipley, Esq.
                                                      Seth H. Locke, Esq.
                                                       Perkins Coie LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Douglas R. Jacobson, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Bloomington, MN

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 11 January 2017



                                                   MARK N. STEMPLER
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60186, 60187, Appeals of The
Boeing Company, rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREYD. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals